Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Brian S. Myerson 10/14/21

AMENDMENTS TO THE CLAIMS 
1.(currently amended) A terminal, comprising:
a memory that stores a plurality of instructions; and
a processor coupled to the memory and configured to execute the instructions to:
multiplex logical channel data of a logical channel group (LCG); and
a transmitter configured to 
transmit a buffer status report (BSR) of a variable length to a network side, wherein the BSR of a variable length contains buffer size information, wherein the buffer size information indicates a first buffer size of the LCG after the logical channel data of the LCG are multiplexed, wherein the LCG has a second buffer size being greater than zero before the logical channel data of the LCG are multiplexed, and wherein the first buffer size is zero, 
wherein the BSR is configured for receipt by a network device to indicate to the network device the first buffer size of the LCG according to the buffer size information.

2-12. (Canceled) 

13. (currently amended)  A communication system, comprising:
a terminal configured to:
multiplex logical channel data of a logical channel group (LCG),
transmit a buffer status report (BSR) of a variable length, wherein the BSR contains buffer size information, wherein the buffer size information indicates a first buffer size of the LCG after the logical channel data of the LGC are multiplexed, wherein [[and]] the LCG has a second buffer size greater than zero before the logical channel data are multiplexed, and wherein the first buffer size is zero, and
 	transmit buffer size information corresponding to the first buffer size of the LGC; and
a network device configured to receive the BSR, and to indicate to the network device 

Claims 1 & 13 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415